NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



KUNTA KINTE HOLLEY,                        )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D17-2407
                                           )
DEPARTMENT OF REVENUE,                     )
CHILD SUPPORT ENFORCEMENT                  )
PROGRAM,                                   )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 14, 2019.

Appeal from the Department of
Revenue, Child Support Enforcement
Program.

Debra J. Sutton of Sutton Law Firm,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General,
Tampa, for Appellee.



CASE, Associate Senior Judge.

             Kunta Kinte Holley appeals from a final administrative support order

entered by the Department of Revenue, Child Support Enforcement Program. He

argues, and the Department concedes, that the Department erred in computing his
retroactive child support obligation. See § 61.30(17), Fla. Stat. (2017) (limiting the time

period for recovery of retroactive child support to twenty-four months prior to filing the

petition). The Department also acknowledges that it incorrectly used evidence related to

Holley's current income to calculate his retroactive support obligation despite having

information regarding his monthly income during the retroactive time period. See Salters

v. Dep't of Revenue ex rel. Mobley, 32 So. 3d 777, 778-79 (Fla. 2d DCA 2010) (stating that

the Department must calculate the retroactive support due using income information in its

possession from the retroactive time period). Therefore, we affirm Holley's current support

obligation but reverse his retroactive support obligation and remand for recalculation. In all

other respects, we affirm.

              Affirmed in part, reversed in part, and remanded.


SALARIO and ATKINSON, JJ., Concur.




                                            -2-